Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2020 has been entered.
 Response to Amendment
The amendment filed 07/22/2020 has been entered.  Claims 1, 3-11, & 13-20 remain pending.  Claims 2 & 12 have been cancelled.

The amendments to the claims have overcome each and every rejection made under 35 USC 112(b) in Final-Rejection mailed 04/22/2020 and those rejections are hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 07/22/2020 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below. 

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, all independent claims now require that the blades be angled such that “surge cannot occur for a positive fluid flow rate”.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:

(A) The breadth of the claims
- The present application claims that surge “cannot occur” but does not claim the manner in which this is achieved other than the angling of the blades within “a positive fluid flow rate”.  Since surge depends upon many structural factors other than the chord angle of the blades (see further factor analyses below) as well as the manner in which the claimed machine is used, the claims could be 

(B) The nature of the invention
- Surge is generally caused by flow separating from the suction/lift side of the blades.  For a two dimensional foil profile experiencing flow within a typical range of speeds, this separation generally occurs at or above a stall angle, the stall angle being the angle between the chord of the foil and the fluid flow direction relative to the foil.  While sufficient for general use, this angle alone is insufficient to describe all manner of surge or flow separation.  As an example, any machine with blades at any blade of attack at any flow rate through the machine will experience surge due to cavitation if the blades are rotated at a high enough speed.  Therefore, this factor weighs against the Applicant.  

(C) The state of the prior art
- The exists no prior art disclosing or teaching a manner of making surge entirely impossible for any positive flow rate within any machine operating parameters due only to the angling of the blades, e.g. there exists no prior art disclosing or teaching a subsea fluid pressure-increasing machine having an infinitely high impeller rotational speed.  This factor weighs against the Applicant.  




(D) The level of one of ordinary skill
- One of ordinary skill in the art would be intimately familiar with cavitation as well as cavitation surge and would immediately understand that cavitation and cavitation surge is possible for a machine under certain situations for any and all possible chord angles. This factor weighs against applicant.  

(E) The level of predictability in the art
- While complicated, the properties of fluid flow and the mathematical modeling are well known and the fluid flow about a structure may be simulated using techniques known in the art.  This factor does not weigh for nor against the Applicant.  
 
(F) The amount of direction provided by the inventor
- There are many other factors besides angling of the blades which may induce surge such as three dimensional blade geometry, machine parameters, blade speed through the fluid, upstream and downstream structures, etc.  In addition, the originally filed disclosure is entirely silent regarding cavitation or cavitation surge.  This factor weighs against the Applicant.  

(G) The existence of working examples 
- The originally filed disclosure makes no description of working examples of a subsea pressure-increasing machine wherein surge was impossible regardless of operating parameters due to the angling of the blades.  This factor weighs against the Applicant.  



(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
- As discussed above, there are many other factors aside from the angling of the blades which determine whether surge occurs such as three-dimensional blade geometry, blade rotational speed, upstream and downstream structures, etc.  As a result, one of ordinary skill attempting to make or use the invention of the originally filed disclosure would be required to account for and optimize potentially infinitely many variables for each three-dimensional blade geometry possible at any and all positive flow rates for all rotational speeds between a minimum of infinitely small but non-zero to an unknown (i.e. infinite) upper limit in order to make and use a machine wherein surge is impossible.  This factor weighs against the Applicant.  
Therein, due to the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1, 3-11, & 13-20 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, & 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 17 recite “… each impeller [mounted such that] a chord angle…” which is indefinite because the chord angle as claimed is a feature of each blade of the plurality of blades of each impeller. Not only is a chord angle a feature specific to each blade rather than the impeller as a whole but also, since each impeller comprises a plurality of blades, each impeller comprises a plurality of chord lines therefore a plurality of chord angles and it is unclear whether the claim limitation refers to any one or all of the chord angles of the plurality of blades.  
Claims 1, 11, and 17 further recite “such that surge cannot occur for a positive fluid flow rate” which is indefinite as the limitation is in relation only to a blade of a plurality of individual blades and surge is a condition experienced by machines utilizing blades rather than the blades themselves, i.e. blades experience stall (i.e. flow separation) rather than surge and the claim makes no description of operating parameters of a machine utilizing the plurality of individual blades which makes surge impossible.
Claims 3-10, 13-16, and 18-20 depend from one of claims 1, 11, and 17 and inherit all deficiencies of the parent claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 1, 3-6, 7-9, 13-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140147243 to Torkildsen in view of US 20120009065 to Harvey.
(a) Regarding claim 1: 
(i) Torkildsen discloses a subsea (see abstract) fluid pressure-increasing machine (see title), comprising: an elongated member (inner hub assembly 210) rotatable about a longitudinal axis (102); a motor system (motor 122) mechanically engaged to the member so as to rotate the member about the longitudinal axis in a rotation direction (Par 0023); a plurality of impellers (axial sections on which a row of impellers 220/222 are attached) each impeller comprising a plurality of individual blades (impellers 220/222) having a leading edge, a trailing edge, a suction side, and a chord line defined by a line between the leading and trailing edges (Figs 2A/3A-B), each impeller being fixedly mounted to the member (Par 0023) such that a chord angle defined by an angle between the chord line and the rotation direction is less than or equal to a stall angle at which a maximum force is exerted on a fluid in a direction primarily parallel to the longitudinal axis when the member is rotated in the rotation direction (operates within operating envelope avoiding boundary layer separation which is necessary for stall, Par 0021), and a desired specific load (operating envelope, Par 0021).
(ii) Torkildsen does not explicitly disclose wherein each of the plurality of impellers comprises at least one opening extending through each individual blade at a location between the leading edge and the trailing edge, such at least one opening further extending in a direction other than along the chord line such that the axial length of the impeller is configured to be reduced without exceeding a desired specific load, the one 
(iii)  Harvey is also in the field of rotor blades (see title) and teaches a rotor (1, Par 0026, Fig 1) comprising a plurality of individual blades (rotor blade 2, Par 0026, Fig 1), each individual blade comprising at least one opening (flow passages 20, Par 0028, Figs 1-3/5-6) extending through each individual blade at a location between a leading and a trailing edge (leading edge 12, trailing edge 14, Figs 1-3/5-6), such at least one opening further extending in a direction other than along the chord line (extends in spanwise and circumferential directions, Figs 1/2).  
(iv) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the impellers as disclosed by Torkildsen with the above aforementioned openings as taught by Harvey for the purpose of improving efficiency (Par 0033), delaying the onset of stall, improving the surge margin allowing for higher loads (Pars 0036/0041), and reducing noise (Par 0042).  
(v) The claim limitation “such that surge cannot occur for a positive fluid flow rate” is a functional, rather than structural, limitation resulting from the impeller chord angles being less than the stall angle (assuming said limitation is enabled; see rejections under 35 USC 112a above). As Torkildsen discloses the chord angle being less than the stall angle (see above), Torkildsen therefore discloses the impeller being fixed mounted to the member such that surge cannot occur for a positive fluid flow rate as claimed.   



claim 3-6: 
(i) The combined teachings of Torkildsen as modified by Harvey teach the machine of claim 1. 
(ii) Torkildsen does not explicitly disclose wherein the product of the number of individual blades and the axial length is substantially constant regardless of the number of blades selected for each impeller; nor wherein the number of blades is at least 10, 12, or 15.
(iii) Torkildsen teaches that the number of blades per impeller and the number of impellers used can be modified based upon dimensions and rotation speeds (Par 0023) within an operating envelope (Par 0021).  Further, the blades are what imparts the force of the machine to the fluid and the number of blades will determine how much force is able to be imparted to the fluid thereby making it a result effective variable able to be modified based upon the operating envelope, dimensions, and rotation speeds of the impeller (see above).
(iv) The Applicant has not disclosed any new or unexpected results of increasing the number of blades and routine optimization of a result effective variable requires only ordinary skill in the art.  
(v) As admitted by Applicant, having a product of the number of blades and the axial length be substantially constant regardless of the number of blades selected for each impeller is known in the art (Pars 0066/0068 of the present application).  
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impellers as disclosed by Torkildsen to have the number of individual blades as claimed through routine optimization of a result effective variable.  
claim 7-9: 
(i) The combined teachings of Torkildsen as modified by Harvey teach the machine of claim 1. 
(ii) Torkildsen further discloses wherein at least some of the impellers are non-cylindrical in shape and the chord line is a mean chord line for the non-cylindrically shaped impellers (Figs 2A/3A-B); wherein the fluid pressure increasing machine comprises a gas compressor (see title); and wherein the fluid pressure increasing machine comprises a pump (Par 0007).
(d) Regarding claim 13-15: 
(i) The combined teachings of Torkildsen as modified by Harvey teach the machine of claim 11. 
(ii) Torkildsen does not explicitly disclose the product of the number of individual blades and the axial length is substantially constant regardless of the number of individual blades selected for each impeller; nor wherein the number of blades is at least 12 or 15.
(iii) Torkildsen teaches that the number of blades per impeller and the number of impellers used can be modified based upon dimensions and rotation speeds (Par 0023) within an operating envelope (Par 0021).  Further, the blades are what imparts the force of the machine to the fluid and the number of blades will determine how much force is able to be imparted to the fluid thereby making it a result effective variable able to be modified based upon the operating envelope, dimensions, and rotation speeds of the impeller (see above).
(iv) The Applicant has not disclosed any new or unexpected results of increasing the number of blades and routine optimization of a result effective variable requires only ordinary skill in the art.  

(vi) Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impellers as disclosed by Torkildsen to have the number of individual blades as claimed through routine optimization of a result effective variable.  
(e) Regarding claim 17: 
(i) Torkildsen discloses a method of imparting force on a fluid (see title, abstract, and Par 0007), comprising: rotating an elongated member (inner hub assembly 210) about a longitudinal axis (102) in a rotation direction (Par 0023), the member having fixedly mounted thereto a plurality of impellers (axial sections on which a row of impellers 220/222 are attached); providing each impeller with a plurality of individual blades (impellers 220/222) with a leading edge, a trailing edge, a suction side, and a chord line defined by a line between the leading and trailing edges (Figs 2A/3A-B), each impeller being mounted such that a chord angle defined by an angle between the chord line and the rotation direction is less than or equal to a stall angle at which a maximum force is exerted on a fluid in a direction primarily parallel to the longitudinal axis such that surge cannot occur for a positive fluid flow rate (operates within operating envelope avoiding boundary layer separation which is necessary for stall, Par 0021, and therefore surge); and not exceeding a desired specific load (operating envelope, Par 0021).
(ii) Torkildsen does not explicitly disclose arranging at least one opening through each individual blade at a location between the leading edge and the trailing edge in a direction other than along the chord line to effectively reduce a pressure peak or 
 (iii)  Harvey is also in the field of rotor blades (see title) and teaches a rotor (1, Par 0026, Fig 1) comprising a plurality of individual blades (rotor blade 2, Par 0026, Fig 1), each individual blade comprising openings (flow passages 20, Par 0028, Figs 1-3/5-6) located between a leading and a trailing edge (leading edge 12, trailing edge 14) in a lateral orientation with respect to a chord line (Figs 1-3/5-6).  
(iv) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the impellers as disclosed by Torkildsen with the above aforementioned openings as taught by Harvey for the purpose of improving efficiency (Par 0033), delaying the onset of stall, improving the surge margin allowing for higher loads (Pars 0036/0041), and reducing noise (Par 0042).  
(d) Regarding claim 18: 
(i) The combined teachings of Torkildsen as modified by Harvey teach the method of claim 17. 
(ii) Torkildsen discloses that the number of blades per impeller and the number of impellers used can be modified based upon dimensions and rotation speeds (Par 0023) within an operating envelope (Par 0021).  However, Torkildsen does not explicitly disclose wherein the method further comprises structuring the openings so that a product of the number of individual blades and the axial length remains substantially constant regardless of the number of individual blades selected for each impeller. 

(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impellers as taught by Torkildsen as modified by Harvey with an impeller of different axial length and number of blades wherein the product of the number of blades and the axial length is constant between the unmodified and modified impeller as a matter of simple substitution of one known element for another to obtain predictable results.  
(d) Regarding claim 19: 
(i) The combined teachings of Torkildsen as modified by Harvey teach the method of claim 18. 
(ii) The combined teachings of Torkildsen as modified by Harvey do not explicitly disclose wherein structuring comprises reducing an axial length of each individual impeller to 75% or less of a reference impeller having 9 impeller blades without reducing the performance of each impeller relative to the reference impeller. 
(v) The axial length is dependent upon the chord length which will determine the maximum amount of force a blade may impart into its working fluid thus making it a result effective variable.  Further, the Applicant has not stated any new or unexpected results from reducing an axial length to less than 75% of a reference impeller.
 (vi) Torkildsen teaches an embodiment wherein each impeller has 9 blades (Par 0023) and that the number of blades per impeller and the number of impellers used can be modified based upon dimensions and rotation speeds (Par 0023) within an operating envelope (Par 0021) and further teaches that it is desirable to reduce the axial 
(vii)  Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combined teachings of Torkildsen as modified by Harvey to reduce the chord length and therefore the axial length of the impeller through routine optimization of a result effective variable.  
(d) Regarding claim 20: 
(i) The combined teachings of Torkildsen as modified by Harvey teach the method of claim 18. 
(ii) Torkildsen does not explicitly disclose wherein structuring comprises using at least 12 individual blades on each impeller.
(iii) Torkildsen teaches that the number of blades per impeller and the number of impellers used can be modified based upon dimensions and rotation speeds (Par 0023) within an operating envelope (Par 0021).  Further, the blades are what imparts the force of the machine to the fluid and the number of blades will determine how much force is able to be imparted to the fluid thereby making it a result effective variable able to be modified based upon the operating envelope, dimensions, and rotation speeds of the impeller (see above).
(iv) The Applicant has not disclosed any new or unexpected results of increasing the number of blades and routine optimization of a result effective variable requires only ordinary skill in the art.  
.  

Claim 10, 11, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140147243 to Torkildsen in view of US 20120009065 to Harvey as evidenced by US 20100303634 to Long.
(e) Regarding claim 10: 
(i) The combined teachings of Torkildsen as modified by Harvey teach the machine of claim 1. 
(ii) The combined teachings of Torkildsen as modified by Harvey further teach wherein the at least one opening effectively increases the stall angle of the impeller (Harvey: delay onset of stall, Pars 0035-0036/0038; see rejection of claim 1).
(iii) Further, it is known in the art that adding slots or gaps to an airfoil increases its stall angle as evidenced by the teachings of US 20100303634 to Long (Long: Par 0002).  
(f) Regarding claim 11: 
(i) Torkildsen discloses a subsea (see abstract) fluid pressure-increasing machine (see title), comprising: an elongated member (inner hub assembly 210) rotatable about a longitudinal axis (102); a motor system (motor 122) mechanically engaged to the member so as to rotate the member about the longitudinal axis in a rotation direction (Par 0023); and a plurality of impellers (axial sections on which a row of impellers 220/222 are attached) coupled to the elongated member (Figs 2A/3A-B), and a desired specific load (operating envelope, Par 0021), each impeller comprising a plurality of individual blades (impellers 220/222) comprising a leading edge, a trailing edge, a 
(ii) Torkildsen does not explicitly disclose at least some impellers of the plurality of impellers having at least one opening extending through each individual blade at a location between the leading edge and the trailing edge, such at least one opening further extending in a direction other than along the chord line to reduce a pressure peak or specific loading of the suction side so as to provide a reduced axial length of the impeller without exceeding a desired specific load.
(iii)  Harvey is also in the field of rotor blades (see title) and teaches a rotor (1, Par 0026, Fig 1) comprising a plurality of individual blades (rotor blade 2, Par 0026, Fig 1), each individual blade comprising openings (flow passages 20, Par 0028, Figs 1-3/5-6) located between a leading and a trailing edge (leading edge 12, trailing edge 14) in a lateral orientation with respect to a chord line (Figs 1-3/5-6).  
(iv) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the impellers as disclosed by Torkildsen with the above aforementioned openings as taught by Harvey for the purpose of improving efficiency (Par 0033), delaying the onset of stall, improving the surge margin allowing for higher loads (Pars 0036/0041), and reducing noise (Par 0042).  


 claim 16: 
(i) The combined teachings of Torkildsen as modified by Harvey teach the machine of claim 11. 
(ii) The combined teachings of Torkildsen as modified by Harvey further teach wherein the openings through the individual blades effectively increase a stall angle (Harvey: delay onset of stall, Pars 0035-0036/0038; see rejection of claim 1) at which maximum force is exerted on a fluid in a direction primarily parallel to the longitudinal axis when the elongated member is rotated in the rotation direction (see rejection of claim 11; Torkildsen: Par 0007/0020).
(iii) Further, it is known in the art that adding slots or gaps to an airfoil increases its stall angle as evidenced by the teachings of US 20100303634 to Long (Long: Par 0002).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745